internal_revenue_service index number department of the treasury washington dc person to contact telephone number refer reply to cc dom corp 3-plr-1 ate date distributing controlled a b cc state x business date date i o i l m l u u this letter responds to your request dated date for rulings on the federal_income_tax consequences of a proposed transaction you submitted additional information in letters dated date date date and fel plr-122468-98 date the information submitted for consideration is summarized below distributing a state x corporation was incorporated on date and elected to be treated as an s_corporation within the meaning of sec_1361 of the internal_revenue_code effective as of date distributing uses the cash_method_of_accounting and has a calendar taxable_year distributing is engaged in busine sec_1 a owns a of the total issued and outstanding common_stock of distributing while b and c each own b of the remaining issued and outstanding common_stock we have received financial information indicating that distributing has had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years certain disputes have arisen between a on the one hand and b and c on the other that are adversely affecting the business of distributing therefore the taxpayers have proposed and partially consummated the following transaction i ii controlled has recently been formed as a state x corporation controlled will use the cash_method_of_accounting and have a calendar taxable_year distributing will transfer certain assets of busine sec_1 to controlled in exchange for ali of the stock of controlled iii distributing will distribute all of the controlled stock equally to b and c exchange for all of their distributing stock in thus following the transaction distributing will be wholly owned by a and controlled will be owned equally by b and c be treated as an s_corporation b and c will cause controlled to elect to the following representations have been made in connection with the proposed transaction a b the fair_market_value of the controlled stock to be received by b and c will be approximately equal to the fair_market_value of the distributing stock surrendered by these shareholders in the exchange no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing dollar_figure plr-122468-98 c d e k the five years of financial information submitted on behalf of distributing is representative of distributing's present operations and with regard to distributing there have been no substantial operational changes since the date of the last financial statements submitted following the transaction distributing and controlled will each continue independently and with its separate employees the active_conduct of its share of all the integrated activities of the business conducted by distributing prior to consummation of the transaction the distribution of the stock of controlled is carried out for the following corporate business_purpose to resolve shareholder disputes which have negatively affected the operations of distributing the distribution of the stock of controlled is motivated in whole or substantial part by this corporate business_purpose distributing is an s_corporation controlled will elect to become an s_corporation pursuant to sec_1362 on the first available date after the distribution and there is no plan or intention to revoke or otherwise terminate the s_corporation_election of either distributing or controlled there is no plan or intention by the shareholders of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in distributing or controlled after the transaction there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 1996_1_cb_696 there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business controlled is not assuming liabilities or receiving assets subject_to liabilities from distributing distributing neither accumulated its receivables nor made extraordinary payments of its payables in anticipation of the transaction plr-122468-98 l m n no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution of controlled stock payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length no two parties to the transaction are investment companies as defined in sec_368 iii and iv the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing or more of the total combined voting power of all classes of stock of distributing or controlled or stock possessing or more of the total value of all classes of stock of distributing or controlled p no investment_credit has been or will be claimed with respect to any property being transferred from distributing to controlled based solely on the information submitted and representations made we hold as follows the transfer by distributing of certain assets of busine sec_1 to controlled solely in exchange for all of the stock of controlled followed by the distribution of all of the controlled stock equally to b and c in exchange for all of b's and c's distributing stock as described above will be a reorganization within the meaning of sec_368 distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 distributing will recognize no gain_or_loss upon the transfer of the distributing assets to controlled in exchange for the controlled stock sec_361 a controlled will recognize no gain_or_loss upon the receipt of the distributing assets in exchange for the controlled stock sec_1032 controlled's basis in each asset to be received from distributing will equal the basis of such asset in the hands of distributing immediately prior to the transaction sec_362 controlled's holding_period for each asset to be received from distributing will include the period during which distributing held such asset sec_1223 plr-122468-98 distributing will recognize no gain_or_loss upon the distribution of the controlled stock to b and c sec_361 b and c will recognize no gain_or_loss and no amount will be included in their income upon the receipt of controlled stock in exchange for their distributing stock sec_355 the basis of the controlled stock to be received by b and c respectively in the transaction will equal their respective bases in the distributing stock surrendered in exchange therefor sec_358 the holding_period of the controlled stock to be received by b and c in the transaction will include the holding_period of the distributing stock surrendered in exchange therefor provided that the distributing stock is held as a capital_asset on the date of the distribution sec_1223 controlled is not ineligible to elect s_corporation treatment in its first taxable_year because it had an ineligible shareholder for the moment distributing owned its stock controlled will be subject_to sec_1374 with respect to any asset transferred to controlled from distributing to the same extent distributing was subject_to sec_1374 for purposes of sec_1374 controlled’s recognition_period will be reduced by the portion of distributing's recognition_period that expired before distributing's transfer of these assets to controlled sec_1374 we express no opinion about the tax treatment of the proposed transaction under other provisions of the internal_revenue_code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings we specifically express no opinion as to whether distributing's dollar_figure corporation election is valid or whether controlled's intended s_corporation_election will otherwise be valid this ruling is directed only to the taxpayers requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-122468-98 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely assistant chief_counsel corporate by michael wilden michael j wilder assistant to the chief branch zeb
